Citation Nr: 0214973	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-06 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1973.

Initially, the Board of Veterans' Appeals (Board) notes that 
when this matter was previously considered by the Board in 
March 2001, the issue before the Board was whether new and 
material evidence had been submitted to reopen the claim.  At 
that time, the Board found that evidence had been submitted 
to reopen the claim and the claim was remanded for additional 
development.  The Board finds that the action requested in 
the Board's remand has been accomplished to the extent 
possible, and that this matter is ready for appellate review.  
The Board further notes that while the June 2002 supplemental 
statement of the case continued to conclude that new and 
material evidence had not been submitted to reopen the claim, 
it also clearly considered the veteran's claim on the merits, 
determining that the evidence was against a finding that the 
veteran's PCT was related to military service.  Consequently, 
the Board finds that the regional office (RO)'s analysis is 
not prejudicial to the veteran and does not warrant the 
remand of this matter for further adjudication by the RO.  


FINDING OF FACT

PCT is not related to active service, presumptively or 
otherwise.


CONCLUSION OF LAW

PCT was not incurred in service on either a direct or 
presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that this matter has already been 
developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  In this 
regard, following the veteran's submission of medical 
evidence proposing the possibility of a link between the 
veteran's PCT and exposure to Agent Orange in Vietnam and the 
Board's remand of March 2001, the RO advised the veteran in a 
May 2001 letter of the evidence necessary to support his 
claim and subsequently afforded the veteran a comprehensive 
Department of Veterans Affairs (VA) examination, which 
included a review of the claims file and an opinion as to the 
probability of a relationship between the veteran's PCT and 
service.  Thereafter, a June 2002 supplemental statement of 
the case further advised the veteran of the notice and duty 
to assist provisions of the VCAA, the opinion that was 
obtained on his behalf, and the fact that the veteran had not 
provided any additional evidence in response to the RO's 
letter of May 2001.  Thus, the Board finds that the veteran 
was clearly aware of the action that had been or would be 
taken on his behalf by the RO, and of the additional evidence 
that he would still have to submit in order to succeed with 
his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board finds that no additional notice or 
development is required in this matter pursuant to the VCAA. 

The Board further notes that a July 1999 private medical 
report indicates that the veteran had been on Social Security 
Administration (SSA) disability since 1988 and there is no 
indication that these records were ever obtained by the RO.  
However, while recent authority might be construed to require 
that the Board obtain these records prior to its 
consideration of the instant claim, the Board finds that 
where the critical issue requires specific medical opinion 
evidence and neither the veteran nor his representative have 
asserted the existence of any relevant treatment records 
dated earlier than the 1980's, whether as part of the SSA 
record or otherwise, the Board finds that further development 
for the sole purpose of obtaining the SSA records is not 
warranted.  

The veteran contends that his PCT is due to his exposure to 
Agent Orange during the Vietnam War.

A service medical record from February 1972 reflects a 
diagnosis of tinea cruris and treatment for this condition.  
Although the veteran subsequently reported to the dispensary 
for various other maladies, his service medical records do 
not reflect additional complaints of tinea cruris or any 
other disorder of the skin during service.

A private medical record from August 1985 reflects the 
veteran's complaint of skin eruptions on the face, neck, 
ears, arms and hands over the previous year.  He further 
reported that certain tests had revealed PCT.  The impression 
was PCT.

A private medical report from Dr. T., dated in August 1985, 
also reflects a history of blistering eruption on the face, 
neck, ears, arms, and hands noted to be typical of PCT and 
confirmed at J. P. S. Hospital.  Dr. T. further indicated 
that sunlight aggravated the condition and the impression was 
PCT.

A VA hospital discharge summary from January 1986 notes that 
the veteran had porphyria that was aggravated by the sun.  A 
subsequent VA discharge summary for the period of June to 
August 1986 notes a history of skin eruptions diagnosed as 
porphyria in 1984 and also reflects a diagnosis of PCT.

Private medical records from September 1994 to July 1997 
reflect findings of lesions on the arms and hands, and 
assessments that included PCT.  

VA outpatient records from January 1995 to September 1996 
reflect that in January 1995, the examining physician noted 
the existence of scarring on the veteran's hands from PCT.  
In September 1995, March 1996, and September 1996, the 
assessments included PCT.

Private medical records from the University of N. T. for the 
period of January to April 1999 reflect that in January 1999, 
examination of the skin revealed a small growth on the left 
upper eyelid and lesions on the arms and legs in various 
stages of healing.  The diagnosis included PCT.  An entry for 
February 1999 reflects that Dr. S. did some extra research on 
PCT and found that the new information suggested that perhaps 
the majority of cases of PCT were acquired problems and might 
involve reversible enzyme blocks.  He further indicated that 
the veteran had all of the classical descriptions of PCT 
based on skin lesions, alcoholism, and a history of hepatitis 
C.  A medical statement from Dr. M. of the University of N. 
T. from April 1999, reflects that laboratory findings were 
consistent with the diagnosis of PCT.  Dr. M. further noted 
that he favored the diagnosis of PCT because of the veteran's 
pervious history of this condition dating back to the early 
1980's.  

A June 1999 private medical report that was sent to the 
veteran from Dr. M. of the University of N. T. initially 
notes that the veteran did not have a history of PCT before 
the service, further noting that it was Dr. M.'s 
understanding that while there was a diagnosis of PCT shortly 
after service, it was not within the one year window that was 
required by the VA.  Dr. M. opined that "[a]lthough we 
cannot say for sure that your exposure to Agent Orange while 
serving in Vietnam is indeed the cause of your PCT, since the 
Veteran's Administration lists this as a possible cause of 
PCT, and you subsequently developed this disorder, I think it 
is reasonable to draw the conclusion that your exposure to 
Agent Orange could indeed have resulted in you developing 
PCT."

Additional records from the University of N. T. for the 
period of November 1999 to June 2001 reflect that in November 
1999, the veteran was noted to have no new problems with his 
PCT.  In January 2000, the veteran's skin was noted to be 
without rashes, and in September 2000, it was noted to be in 
remission.  In February 2001, it was noted that the veteran 
had intermittent skin problems described as achy, itchy skin 
with significant lower extremity edema and edema of his 
sacrum and buttocks.  In June 2001, examination of the 
veteran's skin revealed that it was in the best shape it had 
been in over the past several years, with Dr. S. further 
noting that there were no lesions of PCT on the hands.

VA medical examination in May 2001 revealed the veteran's 
history of PCT.  This examiner opined that review of the 
veteran's records and military treatment file did not suggest 
any temporal relationship between the veteran's PCT and 
Vietnam service or herbicide exposure, and that likewise, the 
cause of the veteran's PCT was felt to be statistically much 
more likely to be related to causes other than herbicide 
exposure.  In further support of his opinions, the examiner 
indicated that PCT was a rare inherited or acquired disease 
of porphyrin metabolism, and there had been cases where the 
disease seemed to follow shortly after chemical exposure and 
resolve after the chemical was removed.  The examiner 
believed that this veteran's PCT happened too long after 
Vietnam service to be considered related.  In addition, the 
VA examiner indicated that there had been no study 
demonstrating an increased incidence of PCT in Vietnam 
veterans including those heavily exposed (Ranch Hand Study), 
noting that the evidence which caused VA to allow service 
connection status for the disease was based on data obtained 
from occupational exposure to various chemicals, not just 
tetrachlorodibenzo-p-dioxin (TCDD).  

As was noted above, the veteran contends that his PCT was due 
to Agent Orange exposure during the Vietnam War.  The Board 
finds, however, that the regulatory provisions for 
presumptive service connection after herbicide exposure do 
not support his claim.  More specifically, while the 
applicable regulations have listed PCT as one of the diseases 
that may be presumed to be due to an association with 
exposure to herbicide agents, with respect to PCT, the 
regulations specify that the skin disorder must have become 
manifest to a degree of 10 percent within one year after the 
last date on which the veteran was exposed to the herbicide 
during active military service for service connection to be 
warranted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Consequently, since there is no evidence that the veteran's 
PCT became manifest to a degree of 10 percent within the time 
frame required under the regulations, the presumption does 
not apply to the veteran's PCT.  

The fact that the veteran may not invoke the presumptions 
based on exposure to Agent Orange does not preclude the 
veteran from establishing such a relationship.  However, to 
do so, he must submit competent medical evidence to support 
his assertion.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  In this regard, the Board notes that it remanded this 
case in March 2001 to insure that full consideration was 
given to whether the evidence established service connection 
outside of the current presumptive provisions found in 
38 C.F.R. § 3.309.

In the instant case, the evidence in support of the veteran's 
assertion that his PCT was related to exposure to Agent 
Orange consists mainly of the June 1999 opinion from Dr. M., 
who, based on the assumption that there was a diagnosis of 
PCT shortly after service and without indicating that he had 
reviewed the veteran's claims file, opined that although he 
could not say for sure that the veteran's exposure to Agent 
Orange while serving in Vietnam was indeed the cause of his 
PCT, since the Veteran's Administration listed this as a 
possible cause of PCT, and the veteran subsequently developed 
this disorder, he thought it was reasonable to draw the 
conclusion that his exposure to Agent Orange could indeed 
have resulted in the development of his PCT.  First, the 
Board notes that Dr. M. indicated that the veteran's exposure 
to Agent Orange "could indeed" have resulted in the 
development of the veteran's PCT, and that such an equivocal 
statement, even by a medical care provided, is of little, if 
any, probative value.  Tirpak v. Dewinski, 2 Vet. App. 609, 
611 (1992) (medial evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
In addition, Dr. M.'s opinion is also squarely based on the 
inaccurate premise that PCT was diagnosed shortly after 
service, since the evidence does not reflect a diagnosis of 
PCT until 1984 or 1985, as Dr. M. himself acknowledged in his 
medical statement from April 1999.  An opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

On the other hand, pursuant to the Board's remand, the 
veteran was examined by a VA examiner in May 2001, who did 
review the veteran's claims file and unequivocally concluded 
that the veteran's records and military treatment file did 
not suggest any temporal relationship between the veteran's 
PCT and Vietnam service or herbicide exposure, that the cause 
of the veteran's PCT was felt to be statistically much more 
likely to be related to causes other than herbicide exposure, 
and that this veteran's PCT happened too long after Vietnam 
service to be considered related.  As there is also no 
medical evidence of a diagnosis or treatment of PCT until the 
1980's, the Board finds that this evidence coupled with the 
examiner's opinion of May 2001, is far more probative and 
persuasive than Dr. M.'s speculative opinion of June 1999, 
and that, therefore, a preponderance of the evidence is 
against the existence of any relationship between the 
veteran's PCT and exposure to Agent Orange during service.  

With respect to the statements of the veteran, the Board 
would also point out that as a lay person, he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, the Board finds that a preponderance of the 
evidence is against the existence of any relationship between 
the veteran's PCT and exposure to Agent Orange during 
service.  Accordingly, the veteran's claim for service 
connection for PCT must be denied.


ORDER

The claim for service connection for porphyria cutanea tarda 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

